Citation Nr: 1640899	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  11-29 989	 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected right ankle disability.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected asthma.

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a mood disorder), claimed as secondary to the service-connected asthma.

4.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected right ankle disability from January 29, 2010. 


REPRESENTATION

The Veteran is represented by:  The American Legion

ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from 1977 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO in St. Petersburg, Florida, which denied service connection for sleep apnea and an increased disability rating in excess of
10 percent for the service-connected right ankle disorder, as well as a March 2011 rating decision, which denied service connection for right knee and acquired psychiatric disorders.  

In order to encompass all claimed symptoms of the claimed mood disorder, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disorder, claimed as secondary to the service-connected asthma, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Following a September 2011 statement of the case, the Veteran perfected, and specifically limited, the appeal as to the issues of service connection for sleep apnea, a right knee disorder, an acquired psychiatric disorder, and an increased disability rating in excess of 10 percent for the service-connected right ankle disability.  

As the Veteran specifically limited the appeal to the issues of service connection for sleep apnea, a right knee disorder, an acquired psychiatric disorder, and an increased disability rating for the service-connected right ankle disability, via an October 2011 VA Form 9, service connection for diabetes, a bladder disorder, a prostate disorder, a right kidney disorder, a right hip disorder, a low back disorder, a higher initial disability rating for the service-connected bilateral hearing loss, and a total disability rating based on individual unemployability (TDIU) previously denied by the RO, was not otherwise perfected, and no new and material evidence was received during the one year appeal period following the decision as to these claims.  See 38 C.F.R. § 3.156 (b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with right knee degenerative joint disease and sleep apnea. 

2.  The Veteran did not have an injury, disease, or event involving the right knee disorder and/or a sleep disorder, to include sleep apnea symptoms, during service. 

3.  Symptoms of a right knee disorder were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  A right knee disorder is not related to active service, and is not causally related to or chronically worsened by any service-connected disability.

5.  Sleep apnea manifested many years after service and is not causally or etiologically related to service, and is not causally related to or chronically worsened by any service-connected disability.  


6.  For the entire increased rating period on appeal from January 29, 2010, the right ankle disability has more closely approximated marked limitation of motion of the ankle.  

7.  For the entire increased rating period on appeal from January 29, 2010, the right ankle disability has not approximated ankylosis of the ankle.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder, including as secondary to service-connected right ankle disability, have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2015).

2.  The criteria for service connection for a sleep apnea, including as secondary to service-connected asthma, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal from January 29, 2010, the criteria for a 20 percent disability rating, but no higher, for a right ankle disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In February 2010 and October 2010, VA issued VCAA notices that informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The February 2010 and October 2010 VCAA notices were issued to the Veteran prior to the August 2010 and March 2011 rating decisions, respectively; therefore, there was no defect with respect to the timing of the VCAA notices.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist, the Veteran received VA examinations in July 2010, October 2010, and February 2011.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.  Additionally, while the last VA orthopedic examination was in July 2010, the Veteran has not asserted, and the record does not otherwise suggest, worsening of symptomology or function as to the right ankle since the last VA examination; therefore, the Board finds that the duty to assist in providing an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 3 8 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection Laws and Regulations 

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(c).  

The Veteran's currently diagnosed right knee degenerative joint disease is considered a "chronic disease" under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions of 38 C.F.R. § 3.303 (b) for "chronic" in-service symptoms and "continuous" post-service symptoms are applicable.   For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran has also been diagnosed with sleep apnea, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker at 1331. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Service Connection for a Right Knee Disorder

The Veteran has specifically advanced that service connection is warranted for a right knee disorder as secondary to the service-connected right ankle disability.  See January 2010 statement.  

As to the specifically advanced secondary service connection theory, the Board finds that, after as review of the evidence, both lay and medical, the right knee disorder is not caused or aggravated by the service-connected right ankle disability.  Weighing against such a relationship between the service-connected right ankle and right knee disorder is a July 2010 VA medical opinion.  The July 2010 VA examiner diagnosed mild degenerative joint disease of the right knee, and opined that the right knee disorder was not caused or aggravated by the service-connected right ankle disability.  The VA examiner reasoned that the right knee disorder was an age-related process accelerated by the Veteran's obesity.  The July 2010 VA examiner also reasoned that medical literatures supports that the Veteran's prolonged history of obesity affects weight-bearing joints, to include knee joints.  The July 2010 VA examiner reviewed the claims file and fully articulated the opinions and rationale.  

Here, the theory of secondary service connection turns on the question of whether there exists a secondary medical relationship between the right knee disorder and the service-connected right ankle disability.  The only probative medical opinion of record that directly addresses the likelihood of a secondary relationship between right knee and service-connected right ankle disability, which was provided by the July 2010 VA examiner, demonstrates that there is no secondary relationship between the right knee disorder and the service-connected right ankle disability on either a causation or aggravation basis.  For these reasons, the Board finds that secondary service connection for a right knee disorder, as due to the service-connected right ankle disability, is not warranted.  

The Board has also considered whether service connection is warranted on a presumptive and/or direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain an injury, disease, or event related to the right knee during service.  The weight of the evidence demonstrates no in-service injury or disease or even event to which a right knee disorder could be related, and the Veteran has not contended otherwise.  Service treatment records, which appear complete, reflect no injury, disease, or event pertaining to the right knee, and the right knee was clinically evaluated as normal on the February 1979 service separation examination report.  

Further, symptoms of a right knee disorder, diagnosed post-service in 2010, were not chronic in service, have not been continuous since service separation, and did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a).  For these reasons, the Veteran's currently diagnosed right knee disorder, which did not manifest until 2010, approximately 
31 years after service, is not attributable to service.  

The Board also finds that the weight of the evidence demonstrates that the degenerative joint disease of the right knee is not related to service.  The weight of the competent evidence otherwise demonstrates no relationship between the Veteran's current right knee disorder and active service, including no uninterrupted right knee symptomatology since service that would serve either as a nexus to service or as a significant factual basis for a favorable medical nexus opinion.  

As a lay person, the Veteran is competent to report any right knee symptoms experienced at any given time; however, under the specific facts of the case that show no in-service injury, disease, event, or symptoms until 31 years after service, and diagnostic testing indicating that the right knee arthritis is likely due to obesity (discussed above), it has not been demonstrated that the Veteran possesses the requisite knowledge, skill, training, or education to qualify as a medical expert in order to render such complex medical findings or opinions as to onset and nexus of arthritis, which requires specific X-ray or similar clinical testing, and of which there are various etiologies, only one of which is trauma, or secondary service connection of disabilities in separate anatomical locations; therefore, his lay statements are not probative on the specific question of relationship of the diagnosed right knee disorder to the service-connected right ankle disability.  Due to the complex nature of the specifically diagnosed right knee disorder, and the factual context of absence of chronic symptoms in service or after service, the same finding of lack of competence to render a nexus opinion, including a secondary nexus opinion, applies to the Veteran's assertions that the right knee disorder is related to the service-connected right ankle disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing ACL tear as a complex disorder incapable of lay observation); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation").

The Board has determined that service connection is not warranted on presumptive, direct, and secondary bases.  There is no remaining theory of entitlement which might result in an award of service connection.  As such, the Board concludes that the weight of the evidence is against service connection for a right knee disorder, including as secondary to a right ankle disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

 Service Connection for Sleep Apnea 

The Veteran has specifically advanced that service connection is warranted for sleep apnea as secondary to the service-connected asthma.  See January 2010 statement.  The Veteran has reported receiving Social Security Administration (SSA) disability benefits for multiple disorders.  See November 2010 statement.  

Initially, while the Veteran contends receiving SSA disability benefits for multiple disabilities, the February 2010 SSA disability determination reflects disability benefits dispersed for the already service-connected asthma as secondary to the non-service-connected obesity.  For this reason, the Veteran's contention is inapplicable to the issue of service connection for sleep apnea, as secondary to the service-connected asthma. 

As to the specifically advanced secondary service connection theory, during the RO's development of this claim, the Veteran was evaluated at a July 2010 VA examination.  The July 2010 VA examiner opined that the Veteran's sleep apnea was not caused or aggravated by the service-connected asthma.  The VA examiner reasoned that the sleep apnea was due to morbid obesity.  The July 2010 VA examiner also reasoned that medical literatures supports that obesity, usually assessed through the body mass index, is a recognized cause of the diagnosed obstructive sleep apnea.  The July 2010 VA medical opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The July 2010 VA examiner reviewed the claims file and fully articulated the opinions and rationale.  For these reasons, the Board finds the July 2010 VA examiner's opinion and rationale to be highly probative; therefore, service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.  

Regarding the theory of direct service connection, after review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of respiratory injury or disease or sleep apnea symptoms manifested during service.  The weight of the evidence demonstrates no in-service injury or disease or even event to which sleep apnea could be related, and the Veteran has not contended otherwise.  The service treatment records, which appear complete, are absent of symptoms, complaints of, diagnoses of, or treatment for sleep apnea.  Further, the February 1979 service separation examination reflects that, while noting asthma, the service examiner, after careful assessment, did not discern sleep apnea and/or trouble sleeping.  

Further, post-service treatment records show no sleep apnea, including symptoms related thereto, until many years after service separation.  The earliest post-service evidence of sleep apnea is dated in 1995.  The approximate 16-year lapse between service and evidence of sleep apnea is one factor in this case, among others, that weighs against service incurrence.  Buchanan at 1336.  

The weight of the evidence demonstrates that the Veteran's currently diagnosed sleep apnea is not otherwise related to active service.  The weight of the competent evidence otherwise demonstrates no relationship between the Veteran's current sleep apnea and active service, including uninterrupted sleep apnea symptomatology that would serve either as a nexus to service or as a significant factual basis for a medical nexus opinion.  For these reasons, the Veteran's currently diagnosed sleep apnea, which did not manifest until approximately 16 years after service, is not attributable to service.  

As a lay person, the Veteran is competent to report some sleep apnea symptoms experiences, though is not capable of observing apneas; however, under the specific facts of the case that show no in-service symptoms or symptoms until 16 years after service, and diagnostic testing indicating that the sleep apnea is likely due to obesity (discussed above), the Veteran does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his sleep apnea.  The etiology of the sleep apnea is a complex medical etiological question dealing with the origin and progression within the respiratory system, and sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings, and physiological testing.  For these reasons, the Veteran's unsupported lay opinion under the specific facts of this case that include no in-service injury, diagnosis, or symptoms and no symptoms until years after service, is of less probative value.  See Woehlart v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  

For these reasons, the Board concludes that service connection for sleep apnea is not warranted on a direct or secondary basis.  38 C.F.R. § 3.310.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Increased Rating for Right Ankle Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran is in receipt of a 10 percent initial disability rating for the right ankle disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5271 from January 29, 2010.  Under Diagnostic Code 5271, the diagnostic code for limitation of motion of the ankle, a 10 percent rating is warranted where there is moderate limitation of ankle motion and a 20 percent rating is warranted where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a.   

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to
45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Throughout the course of the appeal, the Veteran has contended generally that the right ankle disorder warrants a disability rating in excess of 10 percent.  See September 2010 notice of disagreement.  

At the July 2010 VA examination, the Veteran reported the ankle disability had worsened in severity, to include pain.  Upon physical examination, range of motion testing reflected right ankle dorsiflexion from 0 to 15 degrees with pain beginning at 10 degrees and plantar flexion from 0 to 45 degrees with pain beginning at 
35 degrees.  The July 2010 VA examination report reflects the VA examiner assessed stiffness and did not discern weakness, instability, incoordination, or locking episodes.

After a review of all the evidence, both lay and medical, the Board finds that the Veteran's symptoms and functional impairment have more closely approximated the criteria for a 20 percent rating for marked limitation of motion of the ankle under Diagnostic Code 5271 for the period on appeal from January 29, 2010 as the right ankle has been manifested by functional loss due to pain of dorsiflexion to 
10 degrees and plantar flexion to 35 degrees.  The Board finds that, with such additional limitation of motion due to pain and painful flare-ups, the Veteran's service-connected right ankle more nearly approximates marked limitation of motion of the ankle.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether any other diagnostic code would allow for a higher or separate rating for pertaining to the ankle in excess of 20 percent.  As the lay and medical evidence shows no ankylosis, the Board finds that Diagnostic Codes 5270 and 5272 do not apply.  The Board also finds that there are no symptoms or other functional impairments associated with the right ankle disability that would allow for a separate rating; therefore, an increased disability rating in excess of 20 percent is not warranted for any period.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the service-connected right ankle under 38 C.F.R. 
§ 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds the schedular rating criteria are adequate to rate the right ankle disability, and no referral for extraschedular consideration is required.  The right ankle disability has been manifested by symptoms of pain, dorsiflexion to 10 degrees, and plantar flexion to 35 degrees.  The schedular rating criteria (Diagnostic Code 5271) specifically contemplate such symptomatology and functional impairment, including motion additionally limited due to orthopedic factors such as pain, weakness, and fatigue, including during flare-ups (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed or unemployable because of the service-connected disabilities; therefore, a TDIU issue has not been raised.  


ORDER

Service connection for a right knee disorder, including as secondary to the service-connected right ankle disability, is denied.  

Service connection for sleep apnea, including as secondary to the service-connected asthma, is denied.  

An increased disability rating of 20 percent for the right ankle disability, for the period on appeal from January 29, 2010, is granted.



REMAND 

Service Connection for Acquired Psychiatric Disorder 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R.
 § 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has specifically advanced that service connection is warranted for an acquired psychiatric disorder as secondary to the service-connected asthma.  See September 2010 statement.  

An April 2010 letter from a VA psychiatrist reflects diagnosed depression and that the Veteran self-attributed his mood to "medical issues."  A November 2011 VA treatment record reflects the VA examiner diagnosed a mood disorder and major depressive disorder.

During the RO's development of this claim, the Veteran was evaluated at a February 2011 VA mental health examination.  The February 2011 VA examiner diagnosed a mood disorder and depression, and opined that an acquired psychiatric was less likely than not related to the service-connected asthma.  The February 2011 VA examiner reasoned the acquired psychiatric disorder was likely due to "a significant history" of non-service-connected disorders, to include morbid obesity and chronic obstructive pulmonary disease.  The February 2011 VA examiner also reasoned that an acquired psychiatric disorder was due to various social stressors, to include elderly parents.  See February 2011 VA mental health examination report.  

It appears to the Board that the February 2011 VA examiner meant to provide a secondary service connection opinion addressing whether the acquired psychiatric disorder was caused or aggravated by the service-connected asthma.  As such, a remand is required to obtain an adequate secondary service connection opinion and rationale.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA treatment for the currently diagnosed acquired psychiatric disorder.  On remand the AOJ should attempt to obtain any outstanding VA treatment records.

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder (as secondary to service-connected asthma) is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of an acquired psychiatric disorder that are not already of record. 

2.  Return the February 2011 VA mental health examination report to the VA examiner who conducted the examinations for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:
   
   A)  Is it as likely as not (i.e., probability of 50 percent or 
more) that an acquired psychiatric disorder, to include a mood disorder and depression, was caused by the service-connected asthma?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that an acquired psychiatric disorder, to include a mood disorder and depression, was aggravated by (that is, chronically worsened in severity beyond a normal progression) the service-connected asthma? 

In rendering secondary service connection opinions, the VA examiner should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

4.  Then readjudicate the issue of entitlement to service 
connection for an acquired psychiatric disorder, including as secondary to the service-connected asthma, on the merits.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


